Name: Commission Regulation (EEC) No 1145/80 of 6 May 1980 on the arrangements for imports into the Benelux countries of men' s pyjamas, knitted or crocheted, originating in Malaysia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/ 16 Official Journal of the European Communities 8 . 5 . 80 COMMISSION REGULATION (EEC) No 1145/80 of 6 May 1980 on the arrangements for imports into the Benelux countries of men's pyjamas, knitted or crocheted, originating in Malaysia HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as amended by Regulation (EEC) No 1176/79 (2), and in particular Articles 1 1 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Benelux countries of men's pyjamas, knitted or crocheted (category 24), originating in Malaysia, have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 , Malaysia was notified on 27 February 1980 of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limitation for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Malaysia between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Importation into the Benelux countries of the cate ­ gory of products originating in Malaysia specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Malaysia to the Benelux countries before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place before that date . 2 . Imports of products shipped from Malaysia to the Benelux countries after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Malaysia on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1980 . For the Commission Wilhelm HAFERKAMP Vice-President ( 1 ) OJ No L 365, 27. 12. 1978, p. 1 . (2 ) OJ No L 149, 18 . 6 . 1979, p. 1 . 8 . 5 . 80 Official Journal of the European Communities No L 117/ 17 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04-47 ; 73 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres BNL 1 000 pieces 160 (') 170 180 (&gt;) An additional quantity of 40 000 pieces has been fixed for the year 1980.